     Case 2:12-cv-01699-KJM-EFB Document 217-4 Filed 06/14/19 Page 1 of 15

 1     XAVIER BECERRA
       Attorney General of California
 2     VINCENT DICARLO
       Supervising Deputy Attorney General
 3     BERNICE L. LOUIE YEW, State Bar No. 114601
       Deputy Attorney General
 4     E-mail: Bernice.Yew@doj.ca.gov
       EMMANUEL R. SALAZAR, State Bar No. 240794
 5     Deputy Attorney General
       E-mail: Emmanuel.Salazar@doj.ca.gov
 6      2329 Gateway Oaks Drive, Suite 200
        Sacramento, CA 95833-4252
 7      Telephone: (916) 621-1835
        Fax: (916) 274-2929
 8
       Attorneys for State of California
 9

10                             IN THE UNITED STATES DISTRICT COURT

11                          FOR THE EASTERN DISTRICT OF CALIFORNIA

12

13
       UNITED STATES OF AMERICA, et al., ex         2:12-CV-1699 KJM EFB
14     rel. LOYD F. SCHMUCKLEY, JR.,
                                                    EXHIBIT D TO DECLARATION OF
15                                 Plaintiffs,      EMMANUEL R. SALAZAR

16                    v.

17
       RITE AID CORPORATION,
18
                                   Defendant.
19

20     STATE OF CALIFORNIA ex rel. LOYD F.
       SCHMUCKLEY, JR.,
21
                                   Plaintiff,
22
                      v.
23
       RITE AID CORPORATION,
24
                                   Defendant.
25

26

27

28

                       EXHIBIT D TO DECLARATION OF EMMANUEL R. SALAZAR (2:12-CV-1699 KJM EFB)
   Case 2:12-cv-01699-KJM-EFB Document 217-4 Filed 06/14/19 Page 2 of 15

From:             Emmanuel Salazar
To:               Eagan, Jr., Michael Q.; Paul Lawrence; Heintz, Tera M.; Fenna, Elaine; "Paul Lawrence
                  (plawrence@waterskraus.com)"
Cc:               Bernice Yew
Subject:          RE: CA ex rel. Schmuckley v. Rite Aid Corp. - Meeting with DHCS
Date:             Friday, September 14, 2018 5:13:00 PM


Michael:
Please see our responses below in green.
Regards,
Emmanuel R. Salazar
Deputy Attorney General
California Department of Justice · Office of the Attorney General · Bureau of Medi-Cal Fraud & Elder
Abuse
2329 Gateway Oaks Drive, Suite 200, Sacramento, CA 95833-4252
Office: (916) 621-1835 · Fax: (916) 274-2929 · Emmanuel.Salazar@doj.ca.gov
From: Eagan, Jr., Michael Q. [mailto:michael.eagan@morganlewis.com]
Sent: Friday, September 14, 2018 3:42 PM
To: Paul Lawrence ; Emmanuel Salazar ; Heintz, Tera M. ; Fenna, Elaine ; 'Paul Lawrence
(plawrence@waterskraus.com)'
Cc: Bernice Yew
Subject: RE: CA ex rel. Schmuckley v. Rite Aid Corp. - Meeting with DHCS
Emmanuel,
We can agree to the briefing schedule for Rite Aid’s Motion to Compel you set forth down below and
reproduced here for ease of reference:
         • Rite Aid will provide its draft joint statement to the State by Friday 9/21 at 5:00 pm PT;
         • The State will provide its positions within the draft by 5 p.m. PT Wednesday 9/26;
         • The parties finalize and agree on a final draft by 5 p.m. PT Friday 9/28 and Rite Aid shall file
         the Joint Statement no later than 6 p.m. PT Friday 9/28.
***Per L.R. 131(e), unless we provide written consent, we do not and will not authorize affixing our
electronic signature if there would be any change to the draft of the joint statement the parties plan
to finalize and approve by 5 p.m., 9/28.***
Responding to other issues raised by your 9/13 11:40am email, the notion that the State needs to
more time to respond to Rite Aid’s discovery responses because it instead needs to oppose Rite Aid’s
motion to compel those same discovery responses strike us as backwards. The State has had six
years to develop and substantiate its claim-by-claim allegations against Rite Aid as to each element
under the FCA – falsity, scienter and materiality. And, Rite Aid’s discovery requests in question were
served in June. The State’s responses must be provided now based on information currently
available to it.
***Rite Aid has not filed an answer and has not completed its production of documents responsive
to CA RFPs. Notwithstanding, we have been supplying documents and information currently
available to us, as we have explained in our responses and meet-and-confer letters and emails. We
will supplement our responses and productions as we receive additional documents and
information. As stated, Rite Aid’s threats to file a motion to compel has delayed our review of
pharmacy and medical records.***
Further, if the State is changing its position on any issue regarding which it previously claimed it
   Case 2:12-cv-01699-KJM-EFB Document 217-4 Filed 06/14/19 Page 3 of 15

would not be producing documents, we obviously need to know that before we file our motion to
compel, so that we don’t waste the court’s time on issues that have been resolved by the parties.
We have been meeting and conferring on these issues now for well over a month – the State should
not wait until issues are fully briefed on a motion to compel before making its positions clear. Thus,
we intend to finalize those issues related to Rite Aid’s Motion (including those listed below) for the
Court’s consideration on Monday.
***We have stated all along that Rite Aid’s motion to compel is premature. We thus have proposed
to schedule the hearing of the parties’ (Rite Aid’s and CA’s) motions to compel on 10/31 to allow the
parties sufficient time to assess the status of productions and resolve lingering disputes. We have
been producing and will continue to produce and supplement responses as we receive and review
additional information and documents. (Rite Aid has not provided us any timeline of completion as
to CA RFP Nos. 1-2 and objected to CA RFP Nos. 3-7.) We have been attempting to facilitate a
meeting of the parties with DHCS. With the participants’ cooperation to achieve a just and expedient
resolution we hope to make some headway on Monday.
Moreover, we understand from Rite Aid we can and will continue to meet and confer about
discovery disputes despite a party’s filing of a motion to compel. If a party believes supplemental
responses and productions later still remain insufficient, nothing precludes the requesting party to
file an appropriate motion. As Rite Aid seems intent to file a motion to compel, conversely, nothing
precludes Rite Aid to withdraw a filed motion without prejudice, if it finds supplemental responses
and productions sufficient.***
Regarding the organization of Rite Aid’s production of documents, each PDF contains prescription
documentation for a specific set of claims, i.e. Set A, B, C, D, E, F & S. Within each PDF they are
ordered (though not labelled) ascending according to claim number. However, going forward, in
future productions we will endeavor to make clearer which records correspond to which claim
numbers.
Finally, below is a revised agenda to discuss on Monday:
     A. Introductions
     B. General discussion regarding the terms/duties of MOU/Data Use Agreement
***We do not have authority to discuss this proposed item on behalf of BMFEA. We will advise
DHCS-OLS relating to this topic and may not know by our meeting time if the attendees will have
such authority, as well. Nonetheless, we are open to allowing Rite Aid to notice depositions of PMKs
of these separate agencies relating to the MOU/DUA.***
     C. Claims Universe
     D. Claims Detail Reports (“CDRs”)
     E. Rite Aid’s Discovery Requests (DHCS-Related)
          1. Code 1 regulations (RFP No. 41)
          2. Drafts of Code 1 regulations (RFP No. 42)
          3. Contract drug lists (“CDL”) (RFP Nos. 7-8)
          4. Code 1 audits (RFP Nos. 6, 9, 25-27)
          5. Code 1 reimbursement policies (RFP Nos. 11-13, 20)
          6. DHCS communications with Rite Aid (RFP No. 28)
          7. DHCS communications with other pharmacies (RFP No. 29)
          8. DHCS communications with CMS (RFP No. 35)
          9. TAR-related claim data (RFP Nos. 24, 31, 32, 33, 34)
          10. TAR submission data (RFP Nos. 24, 31, 32, 33, 34)
   Case 2:12-cv-01699-KJM-EFB Document 217-4 Filed 06/14/19 Page 4 of 15

        11. TAR policies (RFP Nos. 14, 23)
        12. TAR approval and denial rates (RFP Nos. 15-16)
   F. Additional Topics (DHCS Need Not Participate)
        1. Third-party subpoena
        2. Rite Aid’s contention interrogatories
        3. State’s production of Claim Detail Reports (unfiltered, for entire 1,904 sample)
        4. State’s production of all third-party medical records, not just those “supporting” its claims
        5. California’s RFP Nos. 1-2 – timeline of Rite Aid’s completion
        6. California’s RFP Nos. 3-7 – stipulation to validity of sampling methodology (We do not
             understand to what this refers – there is no such stipulation)
        7. Motions to compel – briefing and hearing schedules Resolved per the above as to Rite
             Aid’s Motion.
Have a good weekend and talk to you Monday.
Regards,
Mike
Michael Q. Eagan, Jr.
Morgan, Lewis & Bockius LLP
One Market, Spear Street Tower | San Francisco, CA 94105
Direct: +1.415.442.1428 | Main: +1.415.442.1000 | Fax: +1.415.442.1001
michael.eagan@morganlewis.com | www.morganlewis.com
Assistant: Paula Lesure | +1.415.442.1752 | paula.lesure@morganlewis.com
From: Paul Lawrence <plawrence@waterskraus.net>
Sent: Friday, September 14, 2018 1:57 PM
To: Emmanuel Salazar <Emmanuel.Salazar@doj.ca.gov>; Eagan, Jr., Michael Q.
<michael.eagan@morganlewis.com>; Heintz, Tera M. <tera.heintz@morganlewis.com>; Fenna,
Elaine <elaine.fenna@morganlewis.com>; 'Paul Lawrence (plawrence@waterskraus.com)'
<plawrence@waterskraus.com>
Cc: Bernice Yew <Bernice.Yew@doj.ca.gov>
Subject: RE: CA ex rel. Schmuckley v. Rite Aid Corp. - Meeting with DHCS
[EXTERNAL EMAIL]
Emmanuel, I have a conflict Monday at 4 p.m. eastern and will not be able to participate in the call,
but I feel sure the relator’s position will be well-protected by California. Thanks for all of your hard
work. Regards, Paul
From: Emmanuel Salazar <Emmanuel.Salazar@doj.ca.gov>
Sent: Friday, September 14, 2018 4:25 PM
To: 'Eagan, Jr., Michael Q.' <michael.eagan@morganlewis.com>; 'Heintz, Tera M.'
<tera.heintz@morganlewis.com>; 'Fenna, Elaine' <elaine.fenna@morganlewis.com>; 'Paul Lawrence
(plawrence@waterskraus.com)' <plawrence@waterskraus.com>
Cc: Bernice Yew <Bernice.Yew@doj.ca.gov>
Subject: RE: CA ex rel. Schmuckley v. Rite Aid Corp. - Meeting with DHCS
Counsel:
We are continuing our meet-and-confer efforts, without waiver of California’s objections, with the
hope of a just and expedient resolution of the discovery disputes. For Monday’s call, below is our
proposed agenda. Please let us know if we need to add any topic.
    A. Introductions
    B. Rite Aid’s Discovery Requests (DHCS-Related)
         1. Code 1 regulations (RFP No. 41)
   Case 2:12-cv-01699-KJM-EFB Document 217-4 Filed 06/14/19 Page 5 of 15

         2. Drafts of Code 1 regulations (RFP No. 42)
         3. Contract drug lists (“CDL”) (RFP Nos. 7-8)
         4. Code 1 audits (RFP Nos. 6, 9, 25-27)
         5. Code 1 reimbursement policies (RFP Nos. 11-13, 20)
         6. DHCS communications with Rite Aid (RFP No. 28)
         7. DHCS communications with other pharmacies (RFP No. 29)
         8. DHCS communications with CMS (RFP No. 35)
         9. TAR-related claim data (RFP Nos. 24, 31, 32, 33, 34)
         10. TAR submission data (RFP Nos. 24, 31, 32, 33, 34)
         11. TAR policies (RFP Nos. 14, 23)
         12. TAR approval and denial rates (RFP Nos. 15-16)
    C. Additional Topics
         1. Third-party subpoena
         2. Rite Aid’s contention interrogatories
         3. California’s RFP Nos. 1-2 – timeline of Rite Aid’s completion
         4. California’s RFP Nos. 3-7 – stipulation to validity of sampling methodology
         5. Motions to compel – briefing and hearing schedules
Thanks,
Emmanuel R. Salazar
Deputy Attorney General
California Department of Justice · Office of the Attorney General · Bureau of Medi-Cal Fraud & Elder
Abuse
2329 Gateway Oaks Drive, Suite 200, Sacramento, CA 95833-4252
Office: (916) 621-1835 · Fax: (916) 274-2929 · Emmanuel.Salazar@doj.ca.gov
From: Emmanuel Salazar
Sent: Thursday, September 13, 2018 11:40 AM
To: Eagan, Jr., Michael Q. <michael.eagan@morganlewis.com>; Heintz, Tera M.
<tera.heintz@morganlewis.com>; Fenna, Elaine <elaine.fenna@morganlewis.com>; 'Paul Lawrence
(plawrence@waterskraus.com)' <plawrence@waterskraus.com>
Cc: Bernice Yew <Bernice.Yew@doj.ca.gov>
Subject: RE: CA ex rel. Schmuckley v. Rite Aid Corp. - Meeting with DHCS
Michael:
We propose the following:
       Rite Aid will provide its draft joint statement to the State by Friday 9/21 at 5:00 pm PT;
       The State will provide its positions within the draft by Noon 5 p.m. PT Wednesday 9/26;
       The parties finalize and agree on a final draft by Noon 5 p.m. PT Friday 9/28 and file the Joint
       Statement no later than 6 p.m. PT Friday 9/28.
As previously mentioned, because Rite Aid plans to file a motion to compel, we will likely produce
some of our supplemental productions and responses later than originally planned. We anticipate
that we will still be able to produce CDRs on a rolling basis and complete production thereof by
9/28/18. However, we highly likely will not be able to complete our supplemental responses to
contention interrogatories by 9/28/18 because we will need to address the Joint Statement in the
week of 9/24/18 and will not have sufficient time to review and evaluate Rite Aid’s pharmacy
records.
On another note, regarding Rite Aid’s 8-31-18 production, we received more than 1,600 pages of
   Case 2:12-cv-01699-KJM-EFB Document 217-4 Filed 06/14/19 Page 6 of 15

records. As has been the case with Rite Aid’s prior productions, Rite Aid did not provide the sample
claim numbers and the corresponding Bates stamp numbers. We therefore will again have to
identify the sample claim numbers and break the large PDF into the component pharmacy records.
This time, however, it appears all the records do not have the NexGen stamp, i.e., they are hard-
copy records from the pharmacy stores, which requires us to locate the patient name from the
prescriptions themselves to identify the corresponding sample claim number. Note that some of the
copies are difficult to decipher.
Do you have a listing of the sample claim numbers and the corresponding Bates stamp for Rite Aid’s
8-31-18 production? Without which, our review and evaluation of the pharmacy records will take
much longer.
Regards,
Emmanuel R. Salazar
Deputy Attorney General
California Department of Justice · Office of the Attorney General · Bureau of Medi-Cal Fraud & Elder
Abuse
2329 Gateway Oaks Drive, Suite 200, Sacramento, CA 95833-4252
Office: (916) 621-1835 · Fax: (916) 274-2929 · Emmanuel.Salazar@doj.ca.gov
From: Eagan, Jr., Michael Q. [mailto:michael.eagan@morganlewis.com]
Sent: Thursday, September 13, 2018 10:25 AM
To: Emmanuel Salazar <Emmanuel.Salazar@doj.ca.gov>; Heintz, Tera M.
<tera.heintz@morganlewis.com>; Fenna, Elaine <elaine.fenna@morganlewis.com>; 'Paul Lawrence
(plawrence@waterskraus.com)' <plawrence@waterskraus.com>
Cc: Bernice Yew <Bernice.Yew@doj.ca.gov>
Subject: RE: CA ex rel. Schmuckley v. Rite Aid Corp. - Meeting with DHCS
Emmanuel,
To accommodate the State’s schedule, as well as the fact that I will be unavailable over the weekend
of 9/28-9/30, we propose the following revised briefing schedule for the joint statement regarding
Rite Aid’s motion to compel:
       Rite Aid will provide its draft joint statement to the State by Friday 9/21 at 5:00pm PT;
       The State will provide its positions within the draft by Noon PT Wednesday 9/26;
       The parties finalize and agree on a final draft by Noon PT Friday 9/28.
Thereafter, Rite Aid will file the joint statement on the Parties’ behalf. Let us know if this schedule
works.
Thanks,
Mike
Michael Q. Eagan, Jr.
Morgan, Lewis & Bockius LLP
One Market, Spear Street Tower | San Francisco, CA 94105
Direct: +1.415.442.1428 | Main: +1.415.442.1000 | Fax: +1.415.442.1001
michael.eagan@morganlewis.com | www.morganlewis.com
Assistant: Paula Lesure | +1.415.442.1752 | paula.lesure@morganlewis.com
From: Emmanuel Salazar <Emmanuel.Salazar@doj.ca.gov>
Sent: Wednesday, September 12, 2018 3:01 PM
To: Eagan, Jr., Michael Q. <michael.eagan@morganlewis.com>; Heintz, Tera M.
<tera.heintz@morganlewis.com>; Fenna, Elaine <elaine.fenna@morganlewis.com>; 'Paul Lawrence
(plawrence@waterskraus.com)' <plawrence@waterskraus.com>
Cc: Bernice Yew <Bernice.Yew@doj.ca.gov>
   Case 2:12-cv-01699-KJM-EFB Document 217-4 Filed 06/14/19 Page 7 of 15

Subject: RE: CA ex rel. Schmuckley v. Rite Aid Corp. - Meeting with DHCS
[EXTERNAL EMAIL]
Michael:
We look forward to continue our meet and confer efforts through our meeting/call with DHCS on
Monday.
We need to be able to review and approve for filing the final draft of the Joint Statement by 9/30. If
we cannot agree on the timing, we will move the hearing date to 10/31 based on this and other
applicable grounds.
Our records show that Fedex delivered the non-anonymized Medi-Cal claims data to your office this
morning. See attached.
When can we expect your rebuttal statistical expert report?
Thanks,
Emmanuel R. Salazar
Deputy Attorney General
California Department of Justice · Office of the Attorney General · Bureau of Medi-Cal Fraud & Elder
Abuse
2329 Gateway Oaks Drive, Suite 200, Sacramento, CA 95833-4252
Office: (916) 621-1835 · Fax: (916) 274-2929 · Emmanuel.Salazar@doj.ca.gov
From: Eagan, Jr., Michael Q. [mailto:michael.eagan@morganlewis.com]
Sent: Wednesday, September 12, 2018 2:50 PM
To: Emmanuel Salazar <Emmanuel.Salazar@doj.ca.gov>; Heintz, Tera M.
<tera.heintz@morganlewis.com>; Fenna, Elaine <elaine.fenna@morganlewis.com>; 'Paul Lawrence
(plawrence@waterskraus.com)' <plawrence@waterskraus.com>
Cc: Bernice Yew <Bernice.Yew@doj.ca.gov>
Subject: RE: CA ex rel. Schmuckley v. Rite Aid Corp. - Meeting with DHCS
Emmanuel,
As discussed and stated previously, Rite Aid continues to be willing to meet and confer on discovery
issues wherever agreement is possible, including after it notices its motion.
As for the briefing schedule you discuss, Local Rule 251 requires the moving party (here, Rite Aid) to
file the notice of motion to compel and the joint statement. Of course, we will incorporate the
State’s positions prior to filing the joint statement on or before 10/3. If the State intends to provide
those positions to us by Sunday 9/30 because of its unavailability the following week, that is fine by
us.
Given the Court’s approval of the Addendum to the HIPAA QPO yesterday [Dkt. 136], when can we
expect production of the non-anonymized Medi-Cal claims data? Again, if possible, production via
FTP would be very much appreciated.
Finally, we plan on attending the meeting with your office and DHCS via telephone.
Thanks,
Mike
Michael Q. Eagan, Jr.
Morgan, Lewis & Bockius LLP
One Market, Spear Street Tower | San Francisco, CA 94105
Direct: +1.415.442.1428 | Main: +1.415.442.1000 | Fax: +1.415.442.1001
michael.eagan@morganlewis.com | www.morganlewis.com
Assistant: Paula Lesure | +1.415.442.1752 | paula.lesure@morganlewis.com
From: Emmanuel Salazar <Emmanuel.Salazar@doj.ca.gov>
Sent: Tuesday, September 11, 2018 5:34 PM
   Case 2:12-cv-01699-KJM-EFB Document 217-4 Filed 06/14/19 Page 8 of 15

To: Eagan, Jr., Michael Q. <michael.eagan@morganlewis.com>; Heintz, Tera M.
<tera.heintz@morganlewis.com>; Fenna, Elaine <elaine.fenna@morganlewis.com>; 'Paul Lawrence
(plawrence@waterskraus.com)' <plawrence@waterskraus.com>
Cc: Bernice Yew <Bernice.Yew@doj.ca.gov>
Subject: RE: CA ex rel. Schmuckley v. Rite Aid Corp. - Meeting with DHCS
[EXTERNAL EMAIL]
Michael:
Rite Aid plans to notice its motion to compel on 9/19/18 and supply a draft of a Joint Statement on
9/26/18. We hope that the parties prior to the filing of the Joint Statement will be able to
meaningfully meet and confer on and minimize the disputes that the Court must hear.
Notwithstanding, we ask that the parties agree to finalize and for California to file said Joint
Statement by Sunday, 9/30/18, 5 p.m. As noticed, California will be unavailable from 10/1 to 10/5. If
Rite Aid does not agree, we will request to move the hearing of your motion to 10/31/18, so that the
Court can hear altogether Rite Aid’s motion to compel and California’s motion to compel.
In addition, please let us know if you and/or Tera plan to attend Monday’s meeting with DHCS in
person.
Thank you.
Regards,
Emmanuel R. Salazar
Deputy Attorney General
California Department of Justice · Office of the Attorney General · Bureau of Medi-Cal Fraud & Elder
Abuse
2329 Gateway Oaks Drive, Suite 200, Sacramento, CA 95833-4252
Office: (916) 621-1835 · Fax: (916) 274-2929 · Emmanuel.Salazar@doj.ca.gov
From: Eagan, Jr., Michael Q. [mailto:michael.eagan@morganlewis.com]
Sent: Tuesday, September 11, 2018 4:40 PM
To: Emmanuel Salazar <Emmanuel.Salazar@doj.ca.gov>; Heintz, Tera M.
<tera.heintz@morganlewis.com>; Fenna, Elaine <elaine.fenna@morganlewis.com>; 'Paul Lawrence
(plawrence@waterskraus.com)' <plawrence@waterskraus.com>
Cc: Bernice Yew <Bernice.Yew@doj.ca.gov>
Subject: RE: CA ex rel. Schmuckley v. Rite Aid Corp. - Meeting with DHCS
Emmanuel,
We look forward to speaking with you and the DHCS representatives on Monday. However, we fail
to understand the connection you attempt to make between Rite Aid’s answer to the complaint and
the State’s obligation to provide full and complete responses to Rite Aid’s discovery (and in
particular contention interrogatories), which has been discussed at length in our previous calls and
correspondence. The State’s full and complete responses are past due, and there is no cause for
further delay for the State to provide them. Accordingly, we will move forward with our plan to
move to compel these responses according to the briefing schedule previously discussed.
Further, we have been in receipt of various document productions from the State sent via CD.
Because this process introduces unnecessary lag time into the process, we reiterate our prior
request that all future documents be produced via secure FTP if at all possible, consistent with how
we have served our document productions.
Regards,
Mike
   Case 2:12-cv-01699-KJM-EFB Document 217-4 Filed 06/14/19 Page 9 of 15
Michael Q. Eagan, Jr.
Morgan, Lewis & Bockius LLP
One Market, Spear Street Tower | San Francisco, CA 94105
Direct: +1.415.442.1428 | Main: +1.415.442.1000 | Fax: +1.415.442.1001
michael.eagan@morganlewis.com | www.morganlewis.com
Assistant: Paula Lesure | +1.415.442.1752 | paula.lesure@morganlewis.com
From: Emmanuel Salazar <Emmanuel.Salazar@doj.ca.gov>
Sent: Monday, September 10, 2018 6:51 PM
To: Eagan, Jr., Michael Q. <michael.eagan@morganlewis.com>; Heintz, Tera M.
<tera.heintz@morganlewis.com>; Fenna, Elaine <elaine.fenna@morganlewis.com>; 'Paul Lawrence
(plawrence@waterskraus.com)' <plawrence@waterskraus.com>
Cc: Bernice Yew <Bernice.Yew@doj.ca.gov>
Subject: RE: CA ex rel. Schmuckley v. Rite Aid Corp. - Meeting with DHCS
[EXTERNAL EMAIL]
Counsel:
We are set for next Monday’s meeting with DHCS. Please be informed that DHCS representatives
plan to come to our office. Any attorney is welcome to attend in person as well.
Moreover, we think discovery in this matter would benefit from the meeting on 9/17 and Rite Aid’s
answer to the complaint due 9/26. We therefore will furnish our supplemental responses to Rite
Aid’s discovery requests thereafter.
Thanks,
Emmanuel R. Salazar
Deputy Attorney General
California Department of Justice · Office of the Attorney General · Bureau of Medi-Cal Fraud & Elder
Abuse
2329 Gateway Oaks Drive, Suite 200, Sacramento, CA 95833-4252
Office: (916) 621-1835 · Fax: (916) 274-2929 · Emmanuel.Salazar@doj.ca.gov
From: Eagan, Jr., Michael Q. [mailto:michael.eagan@morganlewis.com]
Sent: Friday, September 07, 2018 5:12 PM
To: Emmanuel Salazar <Emmanuel.Salazar@doj.ca.gov>; Heintz, Tera M.
<tera.heintz@morganlewis.com>; Fenna, Elaine <elaine.fenna@morganlewis.com>; 'Paul Lawrence
(plawrence@waterskraus.com)' <plawrence@waterskraus.com>
Cc: Bernice Yew <Bernice.Yew@doj.ca.gov>
Subject: RE: CA ex rel. Schmuckley v. Rite Aid Corp. - Meeting with DHCS
Great thanks, same to you.
Michael Q. Eagan, Jr.
Morgan, Lewis & Bockius LLP
One Market, Spear Street Tower | San Francisco, CA 94105
Direct: +1.415.442.1428 | Main: +1.415.442.1000 | Fax: +1.415.442.1001
michael.eagan@morganlewis.com | www.morganlewis.com
Assistant: Paula Lesure | +1.415.442.1752 | paula.lesure@morganlewis.com
From: Emmanuel Salazar <Emmanuel.Salazar@doj.ca.gov>
Sent: Friday, September 7, 2018 5:12 PM
To: Eagan, Jr., Michael Q. <michael.eagan@morganlewis.com>; Heintz, Tera M.
<tera.heintz@morganlewis.com>; Fenna, Elaine <elaine.fenna@morganlewis.com>; 'Paul Lawrence
(plawrence@waterskraus.com)' <plawrence@waterskraus.com>
Cc: Bernice Yew <Bernice.Yew@doj.ca.gov>
Subject: RE: CA ex rel. Schmuckley v. Rite Aid Corp. - Meeting with DHCS
  Case 2:12-cv-01699-KJM-EFB Document 217-4 Filed 06/14/19 Page 10 of 15

[EXTERNAL EMAIL]
We’ll check with DHCS-OLS and keep you posted. Good weekend. Thanks.
Emmanuel R. Salazar
Deputy Attorney General
California Department of Justice · Office of the Attorney General · Bureau of Medi-Cal Fraud & Elder
Abuse
2329 Gateway Oaks Drive, Suite 200, Sacramento, CA 95833-4252
Office: (916) 621-1835 · Fax: (916) 274-2929 · Emmanuel.Salazar@doj.ca.gov
From: Eagan, Jr., Michael Q. [mailto:michael.eagan@morganlewis.com]
Sent: Friday, September 07, 2018 4:47 PM
To: Emmanuel Salazar <Emmanuel.Salazar@doj.ca.gov>; Heintz, Tera M.
<tera.heintz@morganlewis.com>; Fenna, Elaine <elaine.fenna@morganlewis.com>; 'Paul Lawrence
(plawrence@waterskraus.com)' <plawrence@waterskraus.com>
Cc: Bernice Yew <Bernice.Yew@doj.ca.gov>
Subject: RE: CA ex rel. Schmuckley v. Rite Aid Corp. - Meeting with DHCS
Emmanuel,
We would like to participate, unfortunately Tera and I are in hearings Tuesday thru Friday next week.
Would Monday 9/17 at 1:00 p.m. work?
Thanks,
Mike
Michael Q. Eagan, Jr.
Morgan, Lewis & Bockius LLP
One Market, Spear Street Tower | San Francisco, CA 94105
Direct: +1.415.442.1428 | Main: +1.415.442.1000 | Fax: +1.415.442.1001
michael.eagan@morganlewis.com | www.morganlewis.com
Assistant: Paula Lesure | +1.415.442.1752 | paula.lesure@morganlewis.com
From: Emmanuel Salazar <Emmanuel.Salazar@doj.ca.gov>
Sent: Friday, September 7, 2018 3:48 PM
To: Eagan, Jr., Michael Q. <michael.eagan@morganlewis.com>; Heintz, Tera M.
<tera.heintz@morganlewis.com>; Fenna, Elaine <elaine.fenna@morganlewis.com>; 'Paul Lawrence
(plawrence@waterskraus.com)' <plawrence@waterskraus.com>
Cc: Bernice Yew <Bernice.Yew@doj.ca.gov>
Subject: RE: CA ex rel. Schmuckley v. Rite Aid Corp. - Meeting with DHCS
[EXTERNAL EMAIL]
Counsel:
Thanks, Mike. Please note I corrected any reference to “Dkt. 108” to “Dkt. 109” (the 2/8/18 HIPAA
QPO), attached.
Also, we plan to meet with DHCS-OLS either on 9/11, Tuesday, 10 a.m. to 12 p.m., or 9/12,
Wednesday, 10 a.m. to 12 p.m., regarding Rite Aid’s pending document requests. We invite Rite
Aid’s and relator’s counsel to participate. Please let us know which day will work better. If neither
works and you would like to participate in the meeting, please let us know your availability.
Regards,
Emmanuel R. Salazar
Deputy Attorney General
California Department of Justice · Office of the Attorney General · Bureau of Medi-Cal Fraud & Elder
Abuse
2329 Gateway Oaks Drive, Suite 200, Sacramento, CA 95833-4252
  Case 2:12-cv-01699-KJM-EFB Document 217-4 Filed 06/14/19 Page 11 of 15

Office: (916) 621-1835 · Fax: (916) 274-2929 · Emmanuel.Salazar@doj.ca.gov
From: Eagan, Jr., Michael Q. [mailto:michael.eagan@morganlewis.com]
Sent: Friday, September 07, 2018 3:22 PM
To: Emmanuel Salazar <Emmanuel.Salazar@doj.ca.gov>; Heintz, Tera M.
<tera.heintz@morganlewis.com>; Fenna, Elaine <elaine.fenna@morganlewis.com>; 'Paul Lawrence
(plawrence@waterskraus.com)' <plawrence@waterskraus.com>
Cc: Bernice Yew <Bernice.Yew@doj.ca.gov>; Sharon Brecht <Sharon.Brecht@doj.ca.gov>
Subject: RE: CA ex rel. Schmuckley v. Rite Aid Corp. - Addendum to QPO
Emmanuel,
You have our consent to apply our e-signature and file the draft you forwarded.
Thanks,
Mike
Michael Q. Eagan, Jr.
Morgan, Lewis & Bockius LLP
One Market, Spear Street Tower | San Francisco, CA 94105
Direct: +1.415.442.1428 | Main: +1.415.442.1000 | Fax: +1.415.442.1001
michael.eagan@morganlewis.com | www.morganlewis.com
Assistant: Paula Lesure | +1.415.442.1752 | paula.lesure@morganlewis.com
From: Emmanuel Salazar <Emmanuel.Salazar@doj.ca.gov>
Sent: Friday, September 7, 2018 1:01 PM
To: Eagan, Jr., Michael Q. <michael.eagan@morganlewis.com>; Heintz, Tera M.
<tera.heintz@morganlewis.com>; Fenna, Elaine <elaine.fenna@morganlewis.com>; 'Paul Lawrence
(plawrence@waterskraus.com)' <plawrence@waterskraus.com>
Cc: Bernice Yew <Bernice.Yew@doj.ca.gov>; Sharon Brecht <Sharon.Brecht@doj.ca.gov>
Subject: RE: CA ex rel. Schmuckley v. Rite Aid Corp. - Addendum to QPO
[EXTERNAL EMAIL]
Mike:
Please review our added revisions in the attached. Overall, DHCS and BMFEA are substantively
agreeable to Rite Aid’s proposed language.
Please notify us, if possible today, if we have your consent to affix your e-signature.
We spoke with relator’s counsel, Paul Lawrence, and he has provided his such consent.
Once we have the order signed, we will immediately produce the non-anonymized Medi-Cal claims
data, as requested.
Thanks,
Emmanuel R. Salazar
Deputy Attorney General
California Department of Justice · Office of the Attorney General · Bureau of Medi-Cal Fraud & Elder
Abuse
2329 Gateway Oaks Drive, Suite 200, Sacramento, CA 95833-4252
Office: (916) 621-1835 · Fax: (916) 274-2929 · Emmanuel.Salazar@doj.ca.gov
From: Emmanuel Salazar
Sent: Wednesday, September 05, 2018 3:06 PM
To: Eagan, Jr., Michael Q. <michael.eagan@morganlewis.com>; Heintz, Tera M.
<tera.heintz@morganlewis.com>; Fenna, Elaine <elaine.fenna@morganlewis.com>; Paul Lawrence
(plawrence@waterskraus.com) <plawrence@waterskraus.com>
Cc: Bernice Yew <Bernice.Yew@doj.ca.gov>; Sharon Brecht <Sharon.Brecht@doj.ca.gov>
  Case 2:12-cv-01699-KJM-EFB Document 217-4 Filed 06/14/19 Page 12 of 15

Subject: RE: CA ex rel. Schmuckley v. Rite Aid Corp.
Counsel:
In light of today’s court order on Rite Aid’s motion to dismiss, please be informed that we plan to
serve next week amended/supplemental responses to Rite Aid’s RFP, Set One, and Irogs, Set One,
where appropriate.
Regards,
Emmanuel R. Salazar
Deputy Attorney General
California Department of Justice · Office of the Attorney General · Bureau of Medi-Cal Fraud & Elder
Abuse
2329 Gateway Oaks Drive, Suite 200, Sacramento, CA 95833-4252
Office: (916) 621-1835 · Fax: (916) 274-2929 · Emmanuel.Salazar@doj.ca.gov
From: Eagan, Jr., Michael Q. [mailto:michael.eagan@morganlewis.com]
Sent: Tuesday, September 04, 2018 4:17 PM
To: Emmanuel Salazar <Emmanuel.Salazar@doj.ca.gov>; Heintz, Tera M.
<tera.heintz@morganlewis.com>; Fenna, Elaine <elaine.fenna@morganlewis.com>; Paul Lawrence
(plawrence@waterskraus.com) <plawrence@waterskraus.com>
Cc: Bernice Yew <Bernice.Yew@doj.ca.gov>; Sharon Brecht <Sharon.Brecht@doj.ca.gov>
Subject: RE: CA ex rel. Schmuckley v. Rite Aid Corp.
Counsel,
This email serves as partial response to your August 31, 2018 correspondence received at 5:44pm PT
on Friday evening of a holiday weekend.
As we stated during our call on August 30, Rite Aid remains willing to engage in meet and confer
efforts with the State, even after it notices a hearing date for its forthcoming motion to compel. See
L.R. 251(b) (“Counsel for all interested parties shall confer in advance of the filing of the motion or in
advance of the hearing of the motion in a good faith effort to resolve the differences that are the
subject of the motion.” (emphasis added)). Your responses, however, make clear that there are
significant issues about which the parties will not ultimately agree, such as the State’s contention
that it does not have “custody and control” over DHCS documents. This issue requires prompt
resolution by the Court, given the critical importance of such information and documents, and the
need for such documents and information even in the first phase of discovery. Thus, Rite Aid intends
to file its notice of motion to compel this week so that a hearing date can be reserved and firm
deadlines are set.
Further, as discussed, we will notice the hearing on Rite Aid’s motion to compel for October 10,
2018, due to our unavailability on September 26 and the State’s noticed unavailability during the
week of October 1. This allows the parties a full opportunity to further meet and confer efforts
during the entire balance of September, with the parties’ joint statement being due to Court on
October 3. As stated, we will provide our draft of the joint statement to you by September 26, 2018,
conditioned on the State’s agreement to provide Rite Aid with its responses to include in the joint
statement to by October 1. If in the future the State ultimately files its own discovery motion, we
would request the same courtesy in return.
Rite Aid rejects the State’s unilateral “demands” that Rite Aid produce information to you
concerning its document productions and/or the acceptability of the State’s by either Tuesday or
Wednesday of this week. It is entirely inappropriate to set these types of exploding, unreasonable
deadlines, and such demands runs counter to the State’s posture that it intends to meet and confer
  Case 2:12-cv-01699-KJM-EFB Document 217-4 Filed 06/14/19 Page 13 of 15

in good faith regarding any outstanding discovery issues throughout the month of September. Rite
Aid continues to reject any and all artificial deadlines the State attempts to impose, and continues to
state that it is producing documents, including hard-copy documents located at dozens of different
retail locations, in good faith and as quickly as reasonably possible. Indeed, on Friday afternoon, Rite
Aid produced over 700 megabytes of such hard copy documents demonstrating Rite Aid’s continued
efforts to comply with the State’s document requests.
Rite Aid also rejects any contention by the State that the parties have yet meaningfully met and
conferred regarding any contemplated motion to compel by the State. Indeed, the prospect was
only raised for the first time by the State towards the end of our call last week—a call that was
scheduled to discuss issues concerning the State’s own contentions and document productions as
well as the State’s refusal to produce DHCS records within its legal control. The raising of a
competing motion to compel appears to be merely a “tit-for-tat” tactic to distract from the
deficiencies in the State’s own discovery responses to date.
The State’s similar tactic of offering an accelerated schedule for production of responsive Claim
Detail Reports in exchange for the State’s preferred, delayed briefing schedule on a motion to
compel is also categorically rejected. The State is already obligated to produce all such CDRs in its
possession and/or control as being responsive to multiple of Rite Aid’s document requests. Holding a
responsive, relevant document production “hostage” in order to force a delayed briefing schedule is
entirely improper gamesmanship, and will be raised with the Court.
Finally, you represented that you expected to hear from DHCS early this week regarding Rite Aid’s
proposed amendments to the HIPAA QPO, which fully addresses any concerns for the need for
protecting personally identifying information, such as social security numbers. Please inform us
immediately upon receipt of DHCS’s response, or we will be forced include this issue in our notice of
motion to compel this week.
The remainder of your letter raises substantive issues to which Rite Aid will respond in due time.
Regards,
Mike
Michael Q. Eagan, Jr.
Morgan, Lewis & Bockius LLP
One Market, Spear Street Tower | San Francisco, CA 94105
Direct: +1.415.442.1428 | Main: +1.415.442.1000 | Fax: +1.415.442.1001
michael.eagan@morganlewis.com | www.morganlewis.com
Assistant: Paula Lesure | +1.415.442.1752 | paula.lesure@morganlewis.com
From: Emmanuel Salazar <Emmanuel.Salazar@doj.ca.gov>
Sent: Friday, August 31, 2018 5:44 PM
To: Heintz, Tera M. <tera.heintz@morganlewis.com>; Eagan, Jr., Michael Q.
<michael.eagan@morganlewis.com>; Fenna, Elaine <elaine.fenna@morganlewis.com>; Paul
Lawrence (plawrence@waterskraus.com) <plawrence@waterskraus.com>
Cc: Bernice Yew <Bernice.Yew@doj.ca.gov>; Sharon Brecht <Sharon.Brecht@doj.ca.gov>
Subject: RE: CA ex rel. Schmuckley v. Rite Aid Corp.
[EXTERNAL EMAIL]
Counsel:
Please see attached correspondence regarding our continued meet-and-confer efforts relating to
Rite Aid’s Special Interrogatories, Set One, and Request for Production of Documents, Set One.
Regards,
Emmanuel R. Salazar
Deputy Attorney General
  Case 2:12-cv-01699-KJM-EFB Document 217-4 Filed 06/14/19 Page 14 of 15

California Department of Justice · Office of the Attorney General · Bureau of Medi-Cal Fraud & Elder
Abuse
2329 Gateway Oaks Drive, Suite 200, Sacramento, CA 95833-4252
Office: (916) 621-1835 · Fax: (916) 274-2929 · Emmanuel.Salazar@doj.ca.gov

CONFIDENTIALITY NOTICE: This communication with its contents may contain
confidential and/or legally privileged information. It is solely for the use of the intended
recipient(s). Unauthorized interception, review, use or disclosure is prohibited and may violate
applicable laws including the Electronic Communications Privacy Act. If you are not the
intended recipient, please contact the sender and destroy all copies of the communication.

DISCLAIMER
This e-mail message is intended only for the personal use
of the recipient(s) named above. This message may be an
attorney-client communication and as such privileged and
confidential and/or it may include attorney work product.
If you are not an intended recipient, you may not review,
copy or distribute this message. If you have received this
communication in error, please notify us immediately by
e-mail and delete the original message.


CONFIDENTIALITY NOTICE: This communication with its contents may contain
confidential and/or legally privileged information. It is solely for the use of the intended
recipient(s). Unauthorized interception, review, use or disclosure is prohibited and may violate
applicable laws including the Electronic Communications Privacy Act. If you are not the
intended recipient, please contact the sender and destroy all copies of the communication.

CONFIDENTIALITY NOTICE: This communication with its contents may contain
confidential and/or legally privileged information. It is solely for the use of the intended
recipient(s). Unauthorized interception, review, use or disclosure is prohibited and may violate
applicable laws including the Electronic Communications Privacy Act. If you are not the
intended recipient, please contact the sender and destroy all copies of the communication.

CONFIDENTIALITY NOTICE: This communication with its contents may contain
confidential and/or legally privileged information. It is solely for the use of the intended
recipient(s). Unauthorized interception, review, use or disclosure is prohibited and may violate
applicable laws including the Electronic Communications Privacy Act. If you are not the
intended recipient, please contact the sender and destroy all copies of the communication.

CONFIDENTIALITY NOTICE: This communication with its contents may contain
confidential and/or legally privileged information. It is solely for the use of the intended
recipient(s). Unauthorized interception, review, use or disclosure is prohibited and may violate
applicable laws including the Electronic Communications Privacy Act. If you are not the
intended recipient, please contact the sender and destroy all copies of the communication.

CONFIDENTIALITY NOTICE: This communication with its contents may contain
confidential and/or legally privileged information. It is solely for the use of the intended
recipient(s). Unauthorized interception, review, use or disclosure is prohibited and may violate
applicable laws including the Electronic Communications Privacy Act. If you are not the
  Case 2:12-cv-01699-KJM-EFB Document 217-4 Filed 06/14/19 Page 15 of 15

intended recipient, please contact the sender and destroy all copies of the communication.

CONFIDENTIALITY NOTICE: This communication with its contents may contain
confidential and/or legally privileged information. It is solely for the use of the intended
recipient(s). Unauthorized interception, review, use or disclosure is prohibited and may violate
applicable laws including the Electronic Communications Privacy Act. If you are not the
intended recipient, please contact the sender and destroy all copies of the communication.

CONFIDENTIALITY NOTICE: This communication with its contents may contain confidential and/or
legally privileged information. It is solely for the use of the intended recipient(s). Unauthorized
interception, review, use or disclosure is prohibited and may violate applicable laws including the
Electronic Communications Privacy Act. If you are not the intended recipient, please contact the
sender and destroy all copies of the communication.
